Citation Nr: 1605289	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  10-39 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 

2. Entitlement to service connection for macular degeneration.  

3. Entitlement to a rating greater than 60 percent for emphysema and chronic obstructive pulmonary disease (COPD) with calcified granuloma of the right lower lobe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to February 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  This case is currently under the jurisdiction of the RO in Montgomery, Alabama. 

The Veteran testified at a hearing before the undersigned in October 2015.  A transcript is of record. 

At the October 2015 hearing, the Veteran stated his intent to submit service connection claims for disabilities of the left knee and hip, and prostate cancer.  These claims have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b). 


FINDINGS OF FACT

1. The Veteran's service connected COPD and right knee disability are sufficiently incapacitating as to prevent him from obtaining or maintaining substantially gainful employment since the January 2008 date of claim. 

2. At the October 2015 hearing before the undersigned, the Veteran withdrew on the record the appeal of the denial of service connection for macular degeneration and a rating greater than 60 percent for COPD.


CONCLUSIONS OF LAW

1. The criteria for entitlement to TDIU are satisfied as of January 2008.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2015).

2. The criteria for withdrawal of a substantive appeal are satisfied with respect to service connection for macular degeneration and a rating greater than 60 percent for COPD.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or nonservice-connected disability.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (holding that the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability); see also 38 C.F.R. § 4.19 (unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating).  The claimant's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be considered.  38 C.F.R. § 4.16(b).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15.  While the rating is based primarily upon the average impairment in earning capacity, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effect of combinations of disability.  Id. 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall generally be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment may also be established, on a facts found basis, when earned annual income exceeds the poverty threshold, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id. 

The Board must give full consideration to "the effect of combinations of disability" under 38 C.F.R. § 4.15.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, "neither the statute nor the relevant regulations require the combined effect to be assessed by a medical expert."  Id.  Indeed, regulation places responsibility for the ultimate determination of unemployability on the Board or rating agency, not a medical examiner.  Id. (citing 38 C.F.R. § 4.16(a)).  As part of this ultimate determination, VA is required to obtain a medical examination or opinion only when "necessary to make a decision on the claim."  Id. (citing 38 U.S.C. § 5103A(d)(1)).  Where separate medical opinions address the impact on employability resulting from independent disabilities, the Board is authorized to assess the aggregate effect of all disabilities.  Id. 

Certain percentage requirements must be satisfied in order to qualify for schedular consideration of entitlement to TDIU.  Specifically, if unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  Id.  

In this case, the Veteran's service-connected disabilities producing unemployability meet the schedular requirements for TDIU, as his COPD is rated as 60 percent disabling since January 2008, and his right knee as 10 percent disabling.  He thus meets the schedular requirements for TDIU based on a single disability rated as 60 percent or more disabling.  See id.  Moreover, his service-connected disabilities, including a service-connected gastrointestinal disorder and tinnitus, each rated as 10 percent disabling, have a combined evaluation of 70 percent.  Thus, schedular consideration of entitlement to TDIU is warranted.  See id.

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Resolving reasonable doubt, the Board finds that the Veteran's service-connected COPD and right knee disability are sufficiently incapacitating as to produce unemployability.  See id.  The Veteran's Social Security Administration (SSA) records and his January 2008 and June 2010 applications for TDIU (VA Form 21-8940) show that he worked as a Reserve Officer's Training Corps (ROTC) high school teacher until January 2008, when he medically retired in part due to COPD.  The Veteran was granted SSA disability benefits effective January 2008, the date he discontinued working, with a primary diagnosis of COPD and secondary diagnosis of coronary artery disease.  The SSA decision reflects that the grant of benefits was based in large part on findings by the Veteran's treating physicians that his COPD and right knee disabilities imposed significant limitations on his ability to work.  These findings are presented in March 2010 Medical Source Statements submitted to SSA in support of the Veteran's claim, which are discussed in the following paragraphs. 

The March 2010 Medical Source Statement for SSA by M. Varquez, M.D., a treating physician, reflects that the Veteran could not stand or walk more than one hour or sit more than 5 hours in an 8-hour work day due to severe COPD and history of cardiomyopathy.  The relative contributions of the COPD and heart condition to these limitations were not specified.  Dr. Varquez did note that the Veteran had severe COPD and was chronically short of breath. 

The March 2010 Medical Source Statement for SSA by S. Anderson, M.D., another treating physician, reflects findings that the Veteran would not be able to sit more than 4 hours in a given 8-hour work day or stand or walk more than one hour.  Doctor Anderson attributed these limitations to the Veteran's knee condition, chronic lower extremity pain, and COPD, as well as chronic generalized arthritis.  This physician also provided SSA with a Clinical Assessment of Pain dated in March 2010, which finds that the Veteran's pain was present to such an extent as to be "distracting to adequate performance of daily activities."  Doctor Anderson stated in this form that the Veteran's medical condition could be expected to produce the pain described, and that it prevented him from maintaining attention, concentration, or pace for periods of at least two hours.  

Private treatment records from Dr. Anderson's office dated in November 2009 and December 2009 show pain management treatment for chronic pain largely attributed to the Veteran's knee condition, noting that he had been increasing Norco pain medication beyond what was prescribed.  These records confirm that the Veteran's service-connected knee disability contributed significantly to his diagnosed chronic pain syndrome. 

Finally, an October 2015 VA Disability Benefits Questionnaire (DBQ) pertaining to respiratory conditions filled out by a private treating physician, J. Boyle, reflects the conclusion that the Veteran's "severe COPD" prevented him from "physical type work."  The physician found that the Veteran could still perform "desk/sedentary work from a pulmonary standpoint."  

The evidence is at least in equipoise that the Veteran's service-connected COPD and right knee disability together produce unemployability without regard to age or nonservice-connected disability.  See Gilbert, 1 Vet. App. at 55.  The Veteran's COPD clearly precludes substantially gainful employment requiring standing or more physical labor, as found in the October 2015 DBQ and the March 2010 statements submitted to SSA by the Veteran's treating physicians.  The Veteran's chronic right knee pain, which is apparently a substantial factor in his chronic pain syndrome, also prevents him from substantially gainful employment in a sedentary capacity.  As found by Dr. Anderson, the Veteran could not sit longer than 4 hours in a given work day or stand or walk more than 1 hour, and could not maintain attention, concentration, or pace for at least two hours due to pain.  The standard for entitlement to TDIU does not require 100 percent unemployability, but rather a more flexible determination as to whether service-connected disability alone prevents substantially gainful employment.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  The Board finds that this standard is satisfied. 

Accordingly, resolving reasonable doubt in favor of the claim, entitlement to TDIU is established effective January 2008 based on the Veteran's service-connected COPD and right knee disability.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.16; Gilbert, 1 Vet. App. at 55.  


II. Withdrawal of Appeal

At the October 2015 hearing before the undersigned, the Veteran clearly expressed on the record his wish to withdraw his appeal of the denial of service connection for macular degeneration and a rating greater than 60 percent for COPD.  The criteria for withdrawal of an appeal are satisfied.  See 38 C.F.R. § 20.204(b).  

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that was appealed.  Accordingly, the 
appeal of the denial of service connection for macular degeneration and a rating greater than 60 percent for COPD is dismissed.  See 38 U.S.C.A. § 7105(d). 


ORDER

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected COPD and right knee disability is granted effective January 2008, subject to the laws and regulations governing payment of monetary benefits.  

Entitlement to service connection for macular degeneration is dismissed. 

Entitlement to a rating greater than 60 percent for emphysema and chronic obstructive pulmonary disease (COPD) with calcified granuloma of the right lower lobe is dismissed. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


